Fourth Court of Appeals
                                        San Antonio, Texas

                                   MEMORANDUM OPINION
                                            No. 04-15-00374-CV

                                      IN RE Francisco J. AGUERO

                                     Original Mandamus Proceeding 1

PER CURIAM

Sitting:         Karen Angelini, Justice
                 Rebeca C. Martinez, Justice
                 Luz Elena D. Chapa, Justice

Delivered and Filed: July 8, 2015

PETITION FOR WRIT OF MANDAMUS DENIED

           On June 22, 2015, relator Francisco J. Aguero filed a petition for writ of mandamus

complaining of the trial court’s order establishing child support amounts and entering a judgment

for arrears in the underlying civil proceeding. The court has considered relator’s petition and is of

the opinion that relator is not entitled to the relief sought. Relator has failed to establish that he

lacks an adequate remedy by appeal. See Walker v. Packer, 827 S.W.2d 833, 839-40 (Tex. 1992)

(mandamus will only issue to correct a clear abuse of discretion when there is no adequate remedy

at law); see also In re Finley, No. 03-03-00095-CV, 2003 WL 1339413, at *1 (Tex. App.—Austin

March 20, 2003, orig. proceeding) (denying mandamus challenging child support order because




1
  This proceeding arises out of Cause No. 1999CVG000760 C1, styled In the Interest of F.J.A., A Child, pending in
the County Court at Law No. 1, Webb County, Texas, the Honorable Hugo Martinez presiding.
                                                                                 04-15-00374-CV


of adequate remedies at law). Accordingly, the petition for writ of mandamus is denied. See TEX.

R. APP. P. 52.8(a).

                                                PER CURIAM




                                              -2-